               Case 1:20-cv-04340-RWL Document 60 Filed 09/30/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------
                                                                                  20 CIV. NO. 4240-GBD-RWL
Abraham Gross, Netty Gross
                                                                                  [Proposed] Civil Case
                                          Plaintiff(s),                           Management Plan and
                                                                                  Scheduling Order
          -against-



The City of New York et. al

                                          Defendant(s).

---------------------------------------------------------------------

               The parties submit this [Proposed] Civil Case Management Plan and Order
pursuant to Federal Rule of Civil Procedure 26(f):

1.      Meet and Confer: The parties, without Netty Gross, met and conferred pursuant to Fed. R.
        Civ. P.16(c) and 26(f) on September 10, 2020 and September 29, 2020. The amended
        complaint filed on September 28, 2020 purports to add Netty Gross as a plaintiff.1 Netty
        Gross is not available to confer at this time.
2.      Alternative Dispute Resolution / Settlement:
                                                                                               2
          a.         Settlement discussions have                   / have not   X taken place.
                                                                                x
          b.         The parties have discussed an informal exchange of information in aid of early
                     settlement and have agreed to exchange the following:

                     No exchange of information has been agreed on at this time. Plaintiff has stated
                     an intent to file additional exhibits that are referenced in the complaint.

          c.         The parties have discussed use of alternative dispute resolution
                     mechanisms for use in this case, such as (i) a settlement conference before the

1
  The amended complaint adds a plaintiff, Netty Gross, who has not signed the complaint or
participated in communications between the parties. The complaint also references numerous
exhibits that did not fit within the maximum permissible file size and plaintiff states an intention
to seek permission to upload these exhibits. For these reasons, many aspects of the plan cannot
be productively discussed at this time and are marked “to be determined.”
2
 At the meet and confer that took place September 10, 2020, parties began discussions about
settlement however now with the addition of Netty Gross, all parties have not been able discuss
with her possible settlement.
          Case 1:20-cv-04340-RWL Document 60 Filed 09/30/20 Page 2 of 7




              Magistrate Judge, (ii) participation in the District’s Mediation Program, and (ii)
              retention of a private mediator. The parties propose the following alternative
              dispute mechanism for this case:

              At the September 10, 2020 conference the parties agreed to a settlement conference,
              however with the addition of Netty Gross, all parties have not come to an agreement
              on an alternate dispute resolution mechanism. Plaintiff has requested and obtained
              an expedited conference date to discuss his concerns with the Court.

     d.       The parties recommend that the alternative dispute resolution mechanism
              designated above be employed at the following point in the case (e.g., within the
              next 30 days; after exchange of specific information; after deposition of plaintiff;
              etc.):

              Parties recommend a settlement conference after the deposition of the plaintiffs.

     e.       The use of any alternative dispute resolution mechanism does not stay or modify
              any date in this Order.

3.   The Parties’ Summary of Their Claims, Defenses, and Relevant Issues:

     Plaintiff(s):

     The amended complaint alleges causes of action under: the Racketeer Influenced and
     Corrupt Organizations Act (“RICO”); Section 1981 of the Civil Rights Act; the Fair
     Housing Act; the New York State Constitution, the United States Constitution, the New
     York State and New York City Human Rights Laws, as well as an Executive Order.

     Defendant(s):

     Defendants are still reviewing the amended complaint filed on September 28, 2020,
     which references numerous exhibits that plaintiffs have not been able to upload yet.
     Defendants’ time to answer, move or otherwise respond to the Amended Complaint has
     yet to expire; however, anticipated defenses include res judicata and collateral estoppel
     based on factual findings made and orders issued in the Supreme Court of the State of
     New York as well as failure to state a cause of action. Further, the extent the Amended
     Complaint attempts to assert criminal charges under RICO, Plaintiffs have no authority to
     pursue those purported charges as only a criminal proceeding may only be initiated by the
     government.

4.   The Parties’ Asserted Basis of Subject Matter Jurisdiction:

     The amended complaint asserts questions of federal law.

5.   Subjects on Which Discovery May Be Needed:
            Case 1:20-cv-04340-RWL Document 60 Filed 09/30/20 Page 3 of 7




       Plaintiff(s):

       See separate CMP to be filed by plaintiff.

       Defendant(s):

        Defendants anticipate filing a motion to dismiss Plaintiffs’ Amended Complaint on several
       grounds including that Plaintiffs fail to state a cause of action upon which relief can be
       granted. Accordingly, Defendants maintain that the scope of discovery will be impacted
       based on whether the Court grants any Defendant(s) motion in whole or in part.
       Defendants anticipate requesting a stay of discovery during the pendency of their
       anticipated motions.

6.     Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)(1) will be exchanged no later
       than within thirty (30) days after the responsive pleading or motion is filed.

7.     Amended Pleadings:

       a.       No additional parties may be joined after 10/15/20, without consent or
                leave of Court.

       b.       No amended pleadings may be filed after 11/10/20, without consent or
                leave of Court.

8.     Fact Discovery:

  a.   All fact discovery shall be completed by April 12, 2021.

  b.   Initial requests for production were/will be served by February 26, 2021.
       Any subsequent requests for production must be served no later than 45
       days prior to the discovery completion deadline.

  c.   Initial interrogatories shall be served by February 26, 2021.
       Any subsequent interrogatories must be served no later than 45 days prior to the
       discovery completion deadline.


  d.   Depositions shall be completed by April 12, 2021.



  e.   Requests to admit shall be served by April 19, 2021.



  f.   The parties propose the following limits on discovery:
            Case 1:20-cv-04340-RWL Document 60 Filed 09/30/20 Page 4 of 7




       TBD

  g.   Except as otherwise modified in 8(f) above, the parties are to conduct discovery in
       accordance with the Federal Rules of Civil Procedure and the Local Rules of the
       Southern District of New York. The interim fact discovery deadlines may be altered by
       the parties on consent without application to the Court, provided that the parties meet the
       deadline for completing fact discovery.

  h.   The parties would like to address at the conference with the Court the following disputes,
       if any, concerning fact discovery:



9.     Expert Discovery (if applicable):

       a.       The parties do     X   / do not      anticipate using testifying experts.
                                   X
       b.       Anticipated areas of expertise:

                Plaintiff anticipates identifying experts in the field of cyber security and
                handwriting analysis. Defendants do not anticipate calling any expert witnesses
                with the exception of identifying rebuttal experts.

       c.       Expert discovery shall be completed by June 11, 2021.

       d.       By February 15, 2021 , the parties shall meet and confer on a schedule for expert
                disclosures, including reports, production of underlying documents, and
                depositions, provided that (i) expert report(s) of the party with the burden of proof
                shall be due before those of the opposing party’s expert(s); and (ii) all expert
                discovery shall be completed by the date set forth above.

       e.       The parties would like to address at the conference with the Court the following
                disputes, if any, concerning expert discovery:



10.    Electronic Discovery and Preservation of Documents and Information: (If
       appropriate for the case, use the Court’s Joint Electronic Discovery Submission and
       Proposed Order available at: https://nysd.uscourts.gov/hon-robert-w-lehrburger.

       a.       The parties have       / have not   X    discussed electronic discovery.

       b.       If applicable, the parties shall have a protocol for electronic discovery in place by
                February 26, 2021.
           Case 1:20-cv-04340-RWL Document 60 Filed 09/30/20 Page 5 of 7




      c.       The parties would like to address at the conference with the Court the following
               disputes, if any, concerning electronic discovery:

11.   Anticipated Motions (other than summary judgment, if any):

      Defendants anticipate motions to dismiss pursuant to Rule 12(b)(6) as well as on the
      grounds of res judicata and collateral estoppel. Defendants anticipate a motion to stay
      discovery during the pendency of the anticipated motions to dismiss.

12.   Summary Judgment Motions: No less than 30 days before a party intends to file a
      summary judgment motion, and in no event later than the close of discovery, the party
      shall notify this Court, and the District Judge, that it intends to move for summary
      judgment and, if required by the District Judge’s Individual Practices, request a pre-
      motion conference.

      If pre-motion clearance has been obtained from the District Judge where required,
      summary judgment motions must be filed no later than 30 days following the close of all
      discovery if no date was set by the District Judge or, if a date was set by the District
      Judge, in accordance with the schedule set by the District Judge. If no pre- motion
      conference is required, summary judgment motions must be filed no later than 30 days
      following the close of discovery.

      Any summary judgment motion must comply with the Federal Rules of Civil Procedure,
      the Local Rules of this District, and the Individual Practices of the District Judge to
      whom the case is assigned.

13.   Pretrial Submissions: The parties shall submit a joint proposed pretrial order and any
      required accompanying submissions 30 days after decision on the summary judgment
      motion(s), or, if no summary judgment motion is made, 30 days after the close of all
      discovery.
14.   Trial:

      a.       All parties do          / do not   X       consent to a trial before a Magistrate Judge
               at this time.

      b.       The case is         / is not           to be tried to a jury.

      c.       The parties anticipate that the trial of this case will require ___    days.

15.   Other Matters the Parties Wish to Address (if any):

      Defendants would like to discuss the status of Ms. Netty Gross as a plaintiff as Mr.
      Gross has advised that Ms. Gross cannot speak or write, and is not represented by
      counsel, we would like to understand her status as a plaintiff in this action.
      Additionally, Plaintiff Abraham Gross has indicated that he would likely be adding
       Case 1:20-cv-04340-RWL Document 60 Filed 09/30/20 Page 6 of 7




      two additional defendants, Defendants would like a date for such amended
      complaint.

16.   The Court will fill in the following:

      A status conference will be held before the undersigned on             at   .m. in
      Courtroom 18D, 500 Pearl Street.

      The parties shall submit a joint status letter every _____days and shall also inform the
      Court at the time the parties believe a settlement conference would be fruitful.
           Case 1:20-cv-04340-RWL Document 60 Filed 09/30/20 Page 7 of 7




  Dated:                                                  SO ORDERED.



                                                   __________________________

                                                     ROBERT W. LEHRBURGER
                                                   United States Magistrate Judge


PLAINTIFF(S)                                  DEFENDANT JEANNE-MARIE
    FILING SEPARATE PLAN                      WILLIAMS
Plaintiff’s name or Attorney Name
                                              Jeanne-Marie Williams
_____________________________
                                              Kellner Herlihy Getty & Friedman, LLP
Address_______________________                Address 470 Park Ave S. FL. 7N,
Tel:____________________________              New York, NY 10016
Email:__________________________              Tel: 212-889-212
                                              Email: jmw@khgflaw.com



PLAINTIFF(S)
___________________________                   BREAKING GROUND DEFENDANTS
Plaintiff’s name or Attorney Name                 /S/

_____________________________                 Laura B. Juffa                     _____
                                              Attorney Name
Address_______________________
Tel:____________________________              _Kaufman Borgeest & Ryan LLP
Email:__________________________              Address 120 Broadway, 14th Floor
                                              New York. New York 10271
                                              Tel: 212-980-9600
                                              Email: ljuffa@kbrlaw.com



                                              CITY DEFENDANTS
                                                    /S/

                                              Jasmine Paul                               _
                                              Attorney Name

                                              James E. Johnson Corporation Counsel of
                                              the City of New York
                                              Address 100 Church Street, Rm 5-182
                                              New York, New York 10007
                                              Tel: 212-256-2192
                                              Email:jpaul@law.nyc.gov
